Title: Joseph Delaplaine to Thomas Jefferson, 23 November 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            
              Dear sir,
              Philadelphia November 23d 1816.
            
            I have already had the honour of answering Your obliging favour dated at  Poplar Forrest Forest.
            The Biographer, under my inspection, is busily engaged in preparing a sketch of your life for my National work.
            As soon as circumstances will permit, I shall be happy to receive your candid opinion of the Repository. I beg you not to be scrupulous or delicate. I desire to profit by your remarks & suggestions. Whatever faults it may have, I wish you to point out. I shall be peculiarly pleased to know what you think of the plan, the general arrangement, whether the memoirs are long enough, or too long. the style & literary part generally—The engravings, each one separately.—The paper—&  The type, &c &c &c.
            If there are any facts connected with your life, that have occurred recently, & which you may suppose will be of service to me, I will thank you to furnish them. On no account will you be quoted. This it is impossible to do with the least propriety indeed.
            I think we shall want more matter for your life.—
            I have been several times recently, to see the Venerable Charles Thomson. He spoke of you freely. It appears that one of your letters gave him greatly delight. It is that, in which you speak of the scriptures &c. after this, I will not conceal from you the fact, and it is now no secret, that your letter to Mr Thomson as well as t one to another gentleman in another quarter, near Philada, has been quoted. Genl Wilkinson said to me a few days ago “Sir, I am happy to learn that Mr Jefferson has written to a gentleman that he has become a disciple or follower of Jesus Christ.” To be brief; it is in general circulation, & a current opinion & belief, that you have avowed yourself a perfect believer in the Christian Religion & that you believe in the Divinity of Our saviour.—This has gained such ground that Genl Wilkinson, has given it a place, he told me a few days ago, in his work which will be published in 2 or 3 weeks.—
            I mention these things, dear sir, in a frank, open manner, to enable you to know, if you have not already heard, what the people say in this quarter on this subject. And I can say that the Religious world in this quarter, are daily congratulating each other, on what they call, your happy change of Religious belief.
            On this subject, dear sir, I beg leave to say one word. I have been requested by their possessors & others to look at these letters spoken of, but  from my great regard for you, have declined doing so, unless I should receive your approbation which I shall not ask for. But I beg leave to say, dear sir, that inasmuch as the respectable gentlemen to whom you have written, believe that your letters justify & authorize them to promulgate what has been mentioned, can I ask from you on the subject of Religion precisely that which you believe for the purpose of introducing it in your life, not for the world, however, in the way of quotation, but in general terms. I know well, that if the change in your Religious faith, as spoken of by these gentlemen, is mentioned in the Repository, it will give a  tone & currency to the book, in a certain quarter, and in the Religious world, that will produce great & lasting benefit to me. Still I shall do nothing on this subject ’till I hear from you, for, as you possess great confidence in me, & as I hold you in the highest esteem, I am determined never to do any thing, that shall incur your displeasure. I will have justice done to your life.—
            Have the goodness to give the enclosed to Colo Randolph, & be pleased to send the other letter to Colo Coles. I know not his direction, & therefore beg you to forward it.
            Hoping to receive a letter from you in reply, as soon as you can conveniently give it, I remain
            
              with the most perfect respect & esteem Dr sir your obedt servt
              Joseph Delaplaine
            
          
          
            P.S. I beg you to inform me, how far your knowledge of the different languages extends—of Musick—of Mathematics & other branches of science.—If you feel any delicacy in giving this, pray do not do it.—
          
        